Order entered May 30, 2014




                                                       In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                No. 05-14-00131-CV

                                  JPMORGAN CHASE BANK, N.A., Appellant

                                                             V.

          SOFIA BORQUEZ, INDIVIDUALLY AND ON BEHALF OF THE ESTATE
  OF CRESENCIO BORQUEZ, MERCEDES BORQUEZ, INDIVIDUALLY, AND JOEL BORQUEZ,
                            INDIVIDUALLY, Appellees

                                 On Appeal from the County Court at Law No. 1
                                             Dallas County, Texas
                                     Trial Court Cause No. CC-09-09096-A

                                                     ORDER
           On April 23, 2014, we granted official court reporter Cathye Moreno’s request for an additional thirty

days to file the record. In her request, Ms. Moreno explained a sub-reporter needed the extension.

           The additional thirty days requested to prepare and file the record have passed, and to date, no record

has been filed. Accordingly, we ORDER Ms. Moreno to file, no later than June 9, 2014, either the record or an

extension motion explaining the delay in filing the record and specifying the additional time period needed to

file the record. If a further extension is necessitated by the sub-reporter, Ms. Moreno shall include the sub-

reporter’s name and contact information.

           We DIRECT the Clerk of the Court to send a copy of this order by electronic transmission to (1) Ms.

Moreno, (2) the Honorable D’Metria Benson, Presiding Judge of County Court at Law No. 1, and (3) the

parties.

                                                       /s/        ELIZABETH LANG-MIERS
                                                                  JUSTICE